DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings

Applicant’s originally filed specification states,

    PNG
    media_image1.png
    261
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    62
    663
    media_image2.png
    Greyscale


	However, there is no pad 131 shown in Figure 6.  It seems that in specification paragraph [0044] “131” should be replaced with – 122 --.

Likewise for Applicant’s specification paragraph [0052]; there is no pad 131 shown in Figure 7.  


Information Disclosure Statement

The information disclosure statement filed April 7, 2020 fails to comply with 
37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Non-Patent Literature document number 2 has not been initialed because no copy has been provided by Applicant.

Claim Objections

Claim 13 is objected to because of the following informality:  in line 6 the Examiner suggests that Applicant replace “the face;” with – the face of the cell – in order to avoid confusion among the “faces”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 10 the scope of the term “adhesion” is not clear as there is no indication of what the first member adheres to or has adhesion for.




 Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No.  16/651370 (reference application – as of claim set of March 04, 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of reference application meets all of the limitations of claim 1 of the instant application.
To wit,
Application 16/651392

    PNG
    media_image3.png
    92
    699
    media_image3.png
    Greyscale











Application 16/651370 (note that claim 8 depends from claim 1 and so includes all of the limitations of claim 1)

    PNG
    media_image4.png
    447
    713
    media_image4.png
    Greyscale



Application 16/651392

    PNG
    media_image5.png
    154
    697
    media_image5.png
    Greyscale






Application 16/651370

    PNG
    media_image6.png
    334
    710
    media_image6.png
    Greyscale


Application 16/651392

    PNG
    media_image7.png
    198
    704
    media_image7.png
    Greyscale






Application 16/651370

    PNG
    media_image8.png
    669
    693
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    69
    658
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    244
    720
    media_image10.png
    Greyscale

Application 16/651392

    PNG
    media_image11.png
    310
    661
    media_image11.png
    Greyscale









Application 16/651370


    PNG
    media_image12.png
    702
    695
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    75
    589
    media_image13.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 6 together of copending Application No.  16/651370 (reference application – as of claim set of March 04, 2022).  Claim 1, from which claim 4 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 6 together of reference application meet all of the limitations of claim 4 of the instant application.  In particular, claim 6 allows for the first member to include a silicon resin film.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 
	









Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ushio et al. US 2017/0074821 A1 (hereafter “Ushio”).

Addressing claim 1, Ushio discloses a cell potential detection device (see the title and note the following

    PNG
    media_image14.png
    172
    418
    media_image14.png
    Greyscale

) comprising:
a cell potential detection chip (1; Figure 2) including an electrode unit (6a-6e in Figure 6) that detects potential of a cell (

    PNG
    media_image15.png
    106
    431
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    65
    416
    media_image16.png
    Greyscale


    PNG
    media_image14.png
    172
    418
    media_image14.png
    Greyscale

); 
a substrate on which the cell potential detection chip is implemented (the Examiner is construing lower plate 5 in Figure 3 as the claimed substrate); 
a first member sealing a connection (14) electrically connecting the cell potential detection chip and the substrate (the Examiner is construing the resin disclosed in paragraph [0045], which fills storage portion 18, as the claimed first member:

    PNG
    media_image17.png
    731
    881
    media_image17.png
    Greyscale


); and 
a second member (4) layered on the first member (Figure 3), the second member forming a liquid-storage portion (15) that stores culture solution for the cell, together with the first member (this limitation may be inferred from the following

    PNG
    media_image18.png
    136
    418
    media_image18.png
    Greyscale
).
Addressing claim 10, for the additional limitation of this claim note the following in Ushio

    PNG
    media_image19.png
    206
    424
    media_image19.png
    Greyscale

As may be inferred from Figure 3, adhesive 19 will contact the first member.  That is, the first member will have adhesion for adhesive 19.

Addressing claim 11, the additional limitations of this claim may be inferred from a consideration of Ushio Figures 1, 2, and 4.  As may be inferred from Figures 1 and 2 the first member and the second member each include a circular opening. The ranging of the first opening of the first member, the first face, the ranging of the second opening of the second member, the second face are indicated in annotated Ushio Figure 4 below –

    PNG
    media_image20.png
    720
    800
    media_image20.png
    Greyscale


.
Addressing claim 14, for the additional limitation of this claim see Ushio Figure 1 noting therein the raised rectangular perimeter wall of the device.

Addressing claim 15, for the additional limitations the Examiner is construing any of pads 7 in Figure 5 as the claimed “a first pad . . . .”, any of pads 9 in Figure 4 as the claimed “a second pad . . . .”, and any wire 14 in Figure 4 as the claimed “a wire . . . .” 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ushio.

Addressing claim 2, Ushio discloses a cell potential detection device according to underlying claim 1.  See the rejection of claim 1 under 35 U.S.C. 102(a)(1) above.  Ushio, though, does not specifically disclose that “a post-cure elastic modulus of the first member is lower than a post-cure elastic modulus of the second member.”  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have a post-cure elastic modulus of the first member should or most likely would be lower than a post-cure elastic modulus of the second member because 
Ushio discloses that the second member (4) may be made of materials that conventionally have a high elastic modulus (

    PNG
    media_image21.png
    82
    424
    media_image21.png
    Greyscale

See paragraph [0043].)
while the first member (the resin that fills storage portion 18) is only disclosed as being a resin and moreover is adjacent seal member 19, which is stated to be elastic (see Ushio Figure 4 and paragraph [0046]).  	


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ushio as applied to claim 2 above, and further in view of Rogers et al. 
US 2014/0220422 A1 (hereafter “Rogers”) and Barry Benton US 2006/0096862 A1 (hereafter “Benton”).

Addressing claims 3 and 4, Ushio does not disclose “the post-cure elastic modulus of the first member is 1 MPa or less…” and more particularly does not disclose having that “the first member includes silicone resin.”
Rogers discloses an electronic system comprising a fluid containment chamber at least partially enclosing the electronic device or device component, wherein the fluid containment chamber is at least partially filled with a containment fluid, which may be an electrolyte.  See claims 1 and 24, and the Abstract.  The fluid containment chamber includes a polymer, such as silicone, and may have a Young’s modulus (modulus of elasticity) within the range 100 kPa to 1Mpa or within the range of 250 kPa to 750 KPa.  See claim 16 and paragraph [0040]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the post-cure elastic modulus of the first member in the cell potential detection device of Ushio be 1 MPa or less as disclosed by Rogers because this first member material property would be expected to reduce strain on the wires (14) embedded with it and to reduce mechanical strain by being elastic as the adjacent seal member (19). 
	Moreover, as shown by Benton it was known in the electrochemical sensor art to seal wires or leads in an electrochemical sensor with silicone (
  
    PNG
    media_image22.png
    323
    427
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    156
    433
    media_image23.png
    Greyscale

).
Thus, to have the first member of the cell potential detection device of Ushio include silicone resin, is obvious, barring a contrary showing, such as unexpected results, as just substitution of one know material for sealing wires or electrodes leads within a sensor housing for another with predictable results.  





Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ushio as applied to claim 2 above, and further in view of Oka et al. US 2003/0113833 A1 (hereafter “Oka”).

Addressing claim 5, although Ushio discloses that the second member may include a resin (

    PNG
    media_image24.png
    81
    454
    media_image24.png
    Greyscale

See paragraph [0043].), Ushio does not disclose particular resins, such as those listed in claim 5.
Oka discloses a device for measuring extracellular potential comprising a substrate (1) that directly contacts a cell.  See the title and Figure 1(A).  This substrate may be made of a resin such as Teflon.  See paragraph [0110] and claim 6.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the second member in the cell potential detection device of Ushio, which would also contact cells or tissue (Ushio paragraphs [0026] and [0027]), include Teflon as disclosed by Oka because Oka also discloses that Teflon has a low cytotoxicity.  See again Oka paragraph [0110]. Note in this regard the following in Ushio
 
    PNG
    media_image25.png
    73
    434
    media_image25.png
    Greyscale

	


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ushio in view of Urisu et al. US 2014/0339102 A1 (hereafter “Urisu”).  

Addressing claim 6, Ushio discloses a cell potential detection device according to underlying claim 1.  See the rejection of claim 1 under 35 U.S.C. 102(a)(1) above.  Ushio, though, does not specifically disclose that “a heat distortion temperature of the second member is higher than a temperature at which the cell potential detection device is subjected to autoclave treatment.”  
As a first matter, it is not clear how the additional limitation of claim 6 further structurally or compositionally modifies the cell potential detection device of claim 1 as subjecting the device to autoclave treatment is a method of using the device.  Moreover, the temperature of the autoclave treatment is not specified. In any event, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to be able to autoclave the cell potential detection device of Ushio in order to sterilize it so that can be used to analyze another cell or tissue sample.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have a heat distortion temperature of the second member be as required by the claim in order to ensure that no part of the cell potential detection device is damaged by the autoclaving.  Furthermore, as shown by Urisu it was known at the time of the invention to autoclave cell potential detection devices and to have these devices be made of materials that will not be damaged by autoclaving.  See in Urisu the title and paragraphs [0123] and [0128]. 
	
Addressing claim 7, for the additional limitation of this claim note the following in Ushio 

    PNG
    media_image26.png
    156
    433
    media_image26.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ushio in view of Urisu as applied to claims 6 and 7 above, and further in view of Oka.

Addressing claim 5, although Ushio discloses that the second member may include a resin (

    PNG
    media_image24.png
    81
    454
    media_image24.png
    Greyscale

See paragraph [0043].), Ushio does not disclose particular resins, such as those listed in claim 5.
Oka discloses a device for measuring extracellular potential comprising a substrate (1) that directly contacts a cell.  See the title and Figure 1(A).  This substrate may be made of a resin such as Teflon.  See paragraph [0110] and claim 6.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the second member in the cell potential detection device of Ushio, which would also contact cells or tissue (Ushio paragraphs [0026] and [0027]), include Teflon as disclosed by Oka because Oka also discloses that Teflon has a low cytotoxicity.  See again Oka paragraph [0110]. Note in this regard the following in Ushio
 
    PNG
    media_image25.png
    73
    434
    media_image25.png
    Greyscale

	



Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ushio in view of Urisu as applied to claims 6 and 7 above, and further in view of 
Benton.

Addressing claim 9, Ushio as modified by Urisu does not disclose that “the first member includes silicone resin.”
	As shown by Benton it was known in the electrochemical sensor art to seal wires or leads in an electrochemical sensor with silicone (
  
    PNG
    media_image22.png
    323
    427
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    156
    433
    media_image23.png
    Greyscale

).
Thus, to have the first member of the cell potential detection device of Ushio as modified by Urisu include silicone resin, is obvious, barring a contrary showing, such as unexpected results, as just substitution of one know material for sealing wires or electrodes leads within a sensor housing for another with predictable results.  




Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. US 2005/0279g34 A1 (hereafter “Ozaki” ).


Addressing claim 17, Ushio discloses a cell potential detection unit (see the title and note the following

    PNG
    media_image14.png
    172
    418
    media_image14.png
    Greyscale

) comprising:
a cell potential detection chip (1; Figure 2) including an electrode unit (6a-6e in Figure 6) that detects potential of a cell (

    PNG
    media_image15.png
    106
    431
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    65
    416
    media_image16.png
    Greyscale


    PNG
    media_image14.png
    172
    418
    media_image14.png
    Greyscale

), the cell potential detection chip being configured to output the detection signal (see paragraph [0038], especially the last sentence); 
a substrate on which the cell potential detection chip is implemented (the Examiner is construing lower plate 5 in Figure 3 as the claimed substrate); 
a first member sealing a connection (14) electrically connecting the cell potential detection chip and the substrate (the Examiner is construing the resin disclosed in paragraph [0045], which fills storage portion 18, as the claimed first member:

    PNG
    media_image17.png
    731
    881
    media_image17.png
    Greyscale


); and 
a second member (4) layered on the first member (Figure 3), the second member forming a liquid-storage portion (15) that stores culture solution for the cell, together with the first member (this limitation may be inferred from the following

    PNG
    media_image18.png
    136
    418
    media_image18.png
    Greyscale
).
Addressing claim 10, for the additional limitation of this claim note the following in Ushio

    PNG
    media_image19.png
    206
    424
    media_image19.png
    Greyscale

As may be inferred from Figure 3, adhesive 19 will contact the first member.  That is, the first member will have adhesion for adhesive 19.
Ushio, though, does not specifically disclose having the cell potential detection unit be part of an information processing system also comprising “an information processing unit configured to process a detection signal of the potential of the cell…”, although this is arguably implied by the following in Ushio   

    PNG
    media_image27.png
    313
    432
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    172
    425
    media_image28.png
    Greyscale


Ozaki discloses an information processing system comprising an information processing unit configured to process a detection signal of the potential of the cell detection unit comprising a cell potential detection chip including an electrode unit that detects the potential of the cell, the cell potential detection chip being configured to output the detection signal.  See the title, Figures 1-4 and 9, and paragraphs [0002] and [0026].  
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an information processing unit as taught by Ozaki in the information processing system of Ushio because as already noted providing an information processing unit is already alluded to, if not implied by Ushio, and is, in any in case necessary to use the cell detection unit as intended, so to include the information processing unit of Ozaki in the information processing system of Ushio is just substation of one known information processing unit known in the cell detection unit art for another with predictable results.  
	 



Other relevant Prior Art

The International Search Report for International application No. PCT/JP2018/034978 cites JP 11-187865 A as an “X” document against claims 1, 16, and 17 of that application.  WO 99/34202 is an English language equivalent.  However, there does not appear to a clear disclosure or a first member and a second member as required by claim 1 of U.S. application 16/651391 as in Ushio, which is the base reference for the prior art rejections above.      



Allowable Subject Matter


Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 16 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 12 the combination of limitations requires that “the second opening has space expanding to the first opening near four corners of the first opening.[italicizing by the Examiner]”
	In contrast, although the first opening in Ushio is circular (see the rejection of underlying claim 11 above) to instead have it be rectangular would just be prima facie obvious as just a shape change. See MPEP 2144.04 (IV)(B). However, the second opening has space compressing, rather than expanding, to the first opening near four corners of the first opening.  That is, the second opening is in the form of an upside-down truncated cone.  To have this opening be reversed so the second opening has space expanding to the first opening near four corners of the first opening is more than a simple shape change as it would have a material effect on the use of the device as one of skill in the art would recognize that the second opening is in the form of an upside-down truncated cone to make placing a cell or a tissue sample within the second opening easier.

 
b) in claim 13 the combination of limitations requires that “. . . .the electrode unit being disposed on the face; the first face; and the second face.”
	In contrast, in the cell potential detection device of Ushio the (6a-6e in Figure 6) is away from and below the second face (see annotated Ushio Figure 4 in the rejection of claim 11 above).

c) in claim 16 the combination of limitations requires “a second process of layering a second member on the first member such that the second member forms a liquid-storage portion that stores culture solution for the cell, together with the first member.”
In contrast, in Ushio the first member is resin that fills storage space 18.  See the rejection of claim 1 above and Ushio paragraph [0045].  Since the second member (4) defines, in part, the storage space it must be in place in the cell potential detection device before the first member and so can not be placed in the first member.   



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             June 4, 2022